Per curiam.
This disciplinary matter is before the Court pursuant to Respondent Peter Scott Manown’s petition for voluntary surrender of license which he filed pursuant to Bar Rule 4-227 (b). In the petition, Manown, who has been a member of the Bar since 1978, admits that on January 7, 2008 he pled guilty in Cobb County to three counts of theft by taking, felony violations of the Criminal Code of Georgia and that the entry of judgment on this plea constitutes a violation of Rule 8.4 (a) (2) of Bar Rule 4-102 (d). The maximum penalty for a violation of Rule 8.4 (a) (2) is disbarment.
We have reviewed the record and agree to accept Manown’s petition for the voluntary surrender of his license. Accordingly, the name of Peter Scott Manown hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Manown is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.